525 So. 2d 491 (1988)
The STATE of Florida, Appellant,
v.
Leon FREDERICK, Appellee.
No. 87-2058.
District Court of Appeal of Florida, Third District.
May 24, 1988.
Robert A. Butterworth, Atty. Gen., and Charles M. Fahlbusch, Asst. Atty. Gen., for appellant.
No appearance for appellee.
Before BASKIN, DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
The downward departure sentence in this case does not comply with section 921.001(6), Florida Statutes (Supp. 1986), Florida Rules of Criminal Procedure 3.701(b)(6) and 3.701(d)(11), or the applicable case law. See State v. Jackson, 478 So. 2d 1054 (Fla. 1985) (trial court must give written reasons for any guidelines departure); accord State v. Lemon, 517 So. 2d 117 (Fla. 3d DCA 1987). We, therefore, vacate and remand for the entry of an appropriate written order. In so doing, we direct the trial court's attention to State v. Taylor, 482 So. 2d 578 (Fla. 5th DCA 1986) (defendant's compliance with court order not a proper basis for departing from sentencing guidelines).
Vacated and remanded with directions.